COURT OF APPEALS OF VIRGINIA


Present: Judge McClanahan, Senior Judges Coleman and Annunziata


SAMUEL SHIPKOVITZ
                                                                MEMORANDUM OPINION*
v.     Record No. 1468-05-4                                         PER CURIAM
                                                                   MARCH 21, 2006
H. JAMES HANSEN


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Samuel Shipkovitz, pro se, on brief). Appellant submitting on
                 brief.

                 No brief for appellee.


       Samuel Shipkovitz, Esq. appeals a decision of the Workers’ Compensation Commission

awarding attorneys’ fees as follows: (1) $500 to Shipkovitz; (2) $500 to Raymond W. Konan,

Esq.; and (3) $4,000 to H. James Hansen, Esq. Shipkovitz contends the commission abused its

discretion in dividing the attorneys’ fees, which had been held in escrow by the commission

pursuant to a compromise settlement approved by the commission.

       By order dated January 11, 2006, we directed the parties to file briefs with this Court

within twenty-five (25) days of the date of that order addressing whether we have appellate

jurisdiction to hear an appeal filed by one attorney subject to the commission’s award dividing

attorneys’ fees against another attorney subject to that award, where neither the employer nor the

employee is a party to the appeal. On February 1, 2006, Said Chahmoune, the claimant, and

Shipkovitz filed a “Joint Motion for Clarification of Order Requesting Brief as to Jurisdiction

and For Extension of Time To Respond.” We hereby deny that motion.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. We find no abuse of discretion in the commission’s division of attorneys’ fees

and affirm for the reasons stated by the commission in its final opinion. See Chahmoune v. KD

Electricals, VWC File No. 212-25-19 (May 19, 2005).

                                                                                       Affirmed.




                                              -2-